Exhibit 10.11

FISCAL YEAR 2013 EXECUTIVE OFFICER BASE SALARIES

The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2013 in their current
positions:

 

Name/Title

   FY2013
Salary  

David L. Martin

President and Chief Executive Officer

     $500,000   

Laurence L. Betterley

Chief Financial Officer

     $321,090   

Robert J. Thatcher

Executive Vice President

     $303,188   

James E. Flaherty

Chief Administrative Officer and Secretary

     $286,650   

Paul Koehn

Vice President of Quality and Operations

     $288,750   

Kevin Kenny

Executive Vice President of Sales and Marketing

     $288,750   